DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba (U.S. 7,420,410).
Regarding claims 10, Ohba (hereinafter, Ref~410) discloses (please see Fig. 11 and related text for details) a differential system, comprising: 
a differential amplifier (e.g., centered by M11/M21), for generating a second differential signal pair according to a first differential signal pair (in_a/in_b of Fig. 11); 
a differential signal offset adjustment circuit (e.g., centered by M12/M22 of Fig. 11), for generating a third differential signal pair according to the second differential signal pair, wherein the differential signal offset adjustment circuit includes a first variable current source (M32 of Fig. 11) and a second variable current source (M42 of Fig. 11); and 
a control circuit (43 of Fig. 11 can be read as the claimed circuit OR at least it is functionally equivalent to it), for detecting (via comparator 211 of Fig. 11) a cross point of the third differential signal pair, and providing a first control signal and a second control signal to 
wherein the first variable current source provides a first variable current according to the first control signal, and the second variable current source provides a second variable current according to the second control signal as seen/expected, meeting claim 10.  
Regarding claim 20, Ref~410 supports the claimed “wherein the first variable current and the second variable current have different values” as expected, since each current is being controlled independently (please note: at least one of those would be employed for fine adjustment as described throughout the disclosure), meeting claim 20. 

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first resistor, coupled between the first transistor and the first variable current source; a second resistor, coupled between the second transistor and the second variable current source” structurally and functionally interconnected with other limitations in the manner as cited in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843